UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18630 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 North Broadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 78,751,638 shares outstanding as of October 31, 2012. 1 CATHAY GENERAL BANCORP AND SUBSIDIARIES 3RD QUARTER 2-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 5 Item 1. FINANCIAL STATEMENTS (Unaudited) 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 8 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 34 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 62 Item 4. CONTROLS AND PROCEDURES. 63 PART II - OTHER INFORMATION 64 Item 1. LEGAL PROCEEDINGS. 64 Item 1A RISK FACTORS. 64 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 64 Item 3. DEFAULTS UPON SENIOR SECURITIES. 65 Item 4. MINE SAFETY DISCLOSURES. 65 Item 5. OTHER INFORMATION. 65 Item 6. EXHIBITS. 65 SIGNATURES 66 2 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “plans,” “projects,” “seeks,” “shall,” “should,” “will,” “predicts,” “potential,” “continue,” “possible,” “optimistic,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: · U.S. and international business and economic conditions; · credit risks of lending activities and deterioration in asset or credit quality; · current and potential future supervisory action by bank supervisory authorities; · increased costs of compliance and other risks associated with changes in regulation and the current regulatory environment, including the requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), and the potential for substantial changes in the legal, regulatory, and enforcement framework and oversight applicable to financial institutions in reaction to recent adverse financial market events, including changes pursuant to the Dodd-Frank Act; · potential goodwill impairment; · liquidity risk; · fluctuations in interest rates; · inflation and deflation; · risks associated with acquisitions and the expansion of our business into new markets; · real estate market conditions and the value of real estate collateral; · environmental liabilities; · the effect of repeal of the federal prohibition on payment of interest on demand deposit accounts; · our ability to compete with larger competitors; 3 · the possibility of higher capital requirements, including implementation of the Basel III capital standards of the Basel Committee; · our ability to retain key personnel; · successful management of reputational risk; · natural disasters and geopolitical events; · general economic or business conditions in California, Asia, and other regions where the Bank has operations; · restrictions on compensation paid to our executives as a result of our participation in the TARPCapital Purchase Program; · failures, interruptions or security breaches of systems or data breaches; · our ability to adapt our systems to technological changes, including successfully implementing our core system conversion; · changes in accounting standards or tax laws and regulations; · market disruption and volatility; · restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; · successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and · the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2011 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 4 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (Unaudited) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2012 December 31, 2011 (In thousands, except share and per share data) Assets Cash and due from banks $ $ Short-term investments and interest bearing deposits Securities held-to-maturity (market value of $908,067 in 2012 and $1,203,977 in 2011) Securities available-for-sale (amortized cost of $1,290,212 in 2012 and $1,309,521 in 2011) Trading securities Loans held for sale - Loans Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net Federal Home Loan Bank stock Other real estate owned, net Affordable housing investments, net Premises and equipment, net Customers’ liability on acceptances Accrued interest receivable Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ $ Interest-bearing deposits: NOW deposits Money market deposits Savings deposits Time deposits under $100,000 Time deposits of $100,000 or more Total deposits Securities sold under agreements to repurchase Advances from the Federal Home Loan Bank Other borrowings from financial institutions - Other borrowings for affordable housing investments Long-term debt Acceptances outstanding Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ Equity Preferred stock, 10,000,000 shares authorized, 258,000 issued and outstanding in 2012 and 2011 Common stock, $0.01 par value, 100,000,000 shares authorized, 82,951,885 issued and 78,744,320 outstanding at September 30, 2012, and 82,860,122 issued and 78,652,557 outstanding at December 31, 2011 Additional paid-in-capital Accumulated other comprehensive income/(loss), net ) Retained earnings Treasury stock, at cost (4,207,565 shares at September 30, 2012, and at December 31, 2011) ) ) Total Cathay General Bancorp stockholders' equity Noncontrolling interest Total equity Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Three months ended September 30, Nine months ended September 30, (In thousands, except share and per share data) INTEREST AND DIVIDEND INCOME Loans receivable, including loan fees $ Investment securities- taxable Investment securities- nontaxable Federal Home Loan Bank stock 57 38 Federal funds sold and securities purchased under agreements to resell 2 33 18 81 Deposits with banks Total interest and dividend income INTEREST EXPENSE Time deposits of $100,000 or more Other deposits Securities sold under agreements to repurchase Advances from Federal Home Loan Bank 74 Long-term debt Short-term borrowings - 4 - 11 Total interest expense Net interest income before provision for credit losses Provision/(credit) for loan losses - ) Net interest income after provision for loan losses NON-INTEREST INCOME Securities gains, net Letters of credit commissions Depository service fees Other operating income Total non-interest income NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense Computer and equipment expense Professional services expense FDIC and State assessments Marketing expense Other real estate owned expense Operations of affordable housing investments, net Amortization of core deposit intangibles Cost associated with debt redemption Other operating expense Total non-interest expense Income before income tax expense Income tax expense Net income Less: net income attributable to noncontrolling interest Net income attributable to Cathay General Bancorp Dividends on preferred stock ) Net income attributable to common stockholders Other comprehensive income, net of tax Unrealized holding gain/(loss) arising during the period ) Less: reclassification adjustments included in net income Total other comprehensive gain/(loss), net of tax ) ) Total comprehensive income $ Net income per common share: Basic $ Diluted $ Cash dividends paid per common share $ Average common shares outstanding Basic Diluted See accompanying notes to unaudited condensed consolidated financial statements. 6 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30 (In thousands) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Provision (credit) for loan losses ) Provision for losses on other real estate owned Deferred tax liability Depreciation Net gains on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans Originations of loans held-for-sale ) ) Increase in trading securities, net ) ) Write-downs on venture capital investments 57 Gain on sales and calls of securities ) ) Decrease in unrealized loss from interest rate swaps mark-to-market ) ) Amortization/accretion of security premiums/discounts, net Amortization of other intangible assets Excess tax short-fall from share-based payment arrangements Stock based compensation expense Stock issued to officers as compensation - Decrease in deferred loan fees, net Decrease in accrued interest receivable Decrease in other assets, net (Decrease)/increase in other liabilities ) Net cash provided by/(used in) operating activities ) Cash Flows from Investing Activities (Increase)/decrease in short-term investments ) Increase in securities purchased under agreements to resell - Purchase of investment securities available-for-sale ) ) Proceeds from maturities and calls of investment securities available-for-sale Proceeds from sale of investment securities available-for-sale Purchase of mortgage-backed securities available-for-sale ) ) Proceeds from repayment of mortgage-backed securities available-for-sale Proceeds from sale of mortgage-backed securities available-for-sale Purchase of mortgage-backed securities held-to-maturity - ) Proceeds from maturities and calls of investment securities held-to-maturity Redemptions of Federal Home Loan Bank stock Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sale of other real estate owned Net increase in investment in affordable housing ) ) Net cash provided by investing activities Cash Flows from Financing Activities Net increase in demand deposits, NOW accounts, money market and savings deposits Net (decrease)/increase in time deposits ) Net decrease in federal funds purchased and securities sold under agreements to repurchase ) ) Advances from Federal Home Loan Bank Repayment of Federal Home Loan Bank borrowings ) ) Dividends paid on common stock ) ) Dividends paid on preferred stock ) ) Repayment of other borrowings ) ) Proceeds from shares issued under Dividend Reinvestment Plan Proceeds from exercise of stock options Excess tax short-fall from share-based payment arrangements ) ) Net cash used in financing activities ) ) (Decrease)/increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosure of cash flow information Cash paid during the period: Interest $ $ Income taxes paid $ $ Non-cash investing and financing activities: Net change in unrealized holding gain/(loss) on securities available-for-sale, net of tax $ $ ) Loans to facilitate sale of loans $
